DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed December 15, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
An optical demultiplexer for use in an optical subassembly, as defined by claim 1, the optical demultiplexer comprising: 
a body that extends from an input end to an output end along a longitudinal axis, wherein the body is formed as a monolithic structure; 
a plurality of waveguides patterned on the body, wherein a first end of the plurality of waveguides is optically coupled to the input end to receive a multiplexed optical signal and separate channel wavelengths, and a second end of the plurality of waveguides is optically coupled to the output end to emit separated channel wavelengths from the body; 
wherein the body includes a substantially uniform width W along the longitudinal axis from the output end of the body to a tapered region at the input end, the tapered region having a width less than the substantially uniform width W to provide a truncated profile defined at least in part by a truncated corner at the input end to reduce an overall footprint of the optical demultiplexer, wherein the truncated corner is located on a portion of the input end without the first end of the plurality of waveguides such that the truncated corner provides space for other components in the optical subassembly, which are not connected to the body of the optical multiplexer; and 
wherein the body further comprises an angled surface disposed at the output end, the angled surface configured to receive light via the plurality of waveguides and reflect the same towards an output interface; or
An optical transceiver module, as defined by claim 8, the optical transceiver module comprising: 
a transceiver housing; 
a transceiver substrate disposed in the transceiver housing; 
a multi-channel receiver optical subassembly (ROSA) arrangement disposed on the substrate and including an arrayed waveguide grating (AWG), the AWG comprising: 
a body that extends from an input end to an output end along a longitudinal axis; 
a plurality of waveguides disposed between the input end and the output end, wherein a first end of the plurality of waveguides is optically coupled to the input end to receive a multiplexed optical signal and separate channel wavelengths, and a second end of the plurality of waveguides is optically coupled to the output end to emit separated channel wavelengths from the body; 
wherein the body includes a substantially uniform width W along the longitudinal axis from the output end of the body to a tapered region at the input end, the tapered region having a width less than the substantially uniform width W to provide a truncated profile defined at least in part by a first truncated corner at the input end, wherein the body of the AWG is disposed on the transceiver substrate such that the truncated corner makes a space available on the transceiver substrate; and 
wherein the body further comprises an angled surface disposed at the output end configured to receive light via the plurality of waveguides and reflect the same towards the array of photodiodes; 
a multi-channel transmitter optical subassembly (TOSA) coupled to the transceiver substrate; and 
a component disposed on the transceiver substrate and positioned in close proximity to the AWG with at least a portion of the component located in the space made available on the transceiver substrate by the truncated corner of the body of the AWG, and wherein the component is not connected to the AWG.
Claims 2-6 and 17 depend claim 1; and claims 9-14 and 16-20 depend from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874